DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 1/20/2022, claims 1 -  17 are pending for examination. This action is non-final.
Information Disclosure Statement
The Information Disclosure Statement dated 1/20/2022 is herein reviewed by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 of U.S. Patent No. 11,265,278 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a broader version of the same invention of the aforementioned U.S. Patent in view of Frost et al. (US 2018/0278563 A1), hereinafter “Frost”.
The following table produced below provides the claim limitations of the instant application adjacent to the claim limitations of U.S. patent No. 11,265,278 to illustrate the subject matter which is already taught by the U.S. Patent. Independent claims 16 and 17 recite subject matter similar to claim 1 and are rejected under the same rationale. Subject matter not found in the claims of U.S. Patent No. 11,265,278 is indicated in italics.
Instant Application #17/580,213
U.S. patent No. 11,265,278
1. An apparatus of processing a dialog based message object, the apparatus comprising a memory and a processor electrically connected to the memory, wherein the processor is configured to: 
1. An apparatus of processing a dialog based message object, comprising:
a memory and a processor electrically connected to the memory,
wherein the processor
create a dialog joined by at least one user; 
creates a dialog in which at least one user participates,
provide the dialog with a message thread that contains, in time series, an existing message object created by the at least one user; 
provides the dialog with a message thread including an existing message object spontaneously created by the at least one user,
receive an unspecified message object or a specified message object from one of the at least one user and additionally insert the unspecified message or the specified message into the message thread;
receives an unspecified and specified message object from one of the at least one user and additionally inserts the received unspecified and specified message object into the message thread,
count a number of unread unspecified message objects and a number of unread specified message objects for each of the at least one user based on whether the user reads the message objects of the message thread; and
detects whether a corresponding specified user reads the specified message object in the message thread to count a number of unread specified message objects,
provide a corresponding user with the number of the unread unspecified message objects and the number of the unread specified message objects when an access of the at least one user to the dialog is detected,
provides the corresponding specified user with the number of unread specified message objects and a number of unread unspecified message objects of the at least one user for the specified message object and the unspecified message object in the message thread, and
provides the corresponding specified user with the number of unread specified message objects and the number of unread unspecified message objects for the message object in the message thread as a badge of the dialog,
wherein the specified message object is counted as the specified message object for a specified user and is counted as the unspecified message object for a user other than the specified user among the at least one user.
wherein the number of unread unspecified message objects include only unspecified message objects and the number of unread specified message objects include only specified message objects, and
wherein the specified message object includes a message object that specifies a specific user, and the unspecified message object includes a message object that does not specify a specific use.
14. The apparatus of claim 1, wherein the processor provides the corresponding specified user with the number of unread specified message objects and the number of unread unspecified message objects for the message object in the message thread as a badge of the dialog.
(from claim 1) provides the corresponding specified user with the number of unread specified message objects and the number of unread unspecified message objects for the message object in the message thread as a badge of the dialog,
15. The apparatus of claim 1, wherein the processor detects a connection of the specified user, and provides a specified user connection event to a specified message processor when the number of unread specified message objects is one or more to inform the dialog of the existence of the unread specified message object.
9. The apparatus of processing a dialog based message object of claim 1, wherein the processor
detects a connection of the corresponding specified user, and
provides a specified user connection event to a specified message processor when the number of unread specified message objects is one or more to inform the dialog of existence of the unread specified message object.

While U.S. Patent No. 11,265,278 teaches the subject matter of dependent claims 7 – 13 of the instant application (see claims 2 – 8 of the U.S. Patent which recite identical subject matter), the U.S. Patent fails to claim the subject matter of claims 2 – 6 of the instant Application, counting a number of unread unspecified messages, and displaying data in a time-series.
However, in analogous art, Frost teaches counting a number of unread unspecified message objects (channel metrics 320 may include … number of messages that satisfy a particular criteria (Frost Paragraph [0061]) “excluding the one message of thread 231 that satisfies the criterion (Frost Paragraph [0064])), providing messages in a time-series (contents of a channel (thread) include a message sequence comprising one or more messages … an ordered sequence of messages … ordering criteria may be submission time (Frost Paragraphs [0019] and [0026]) messages may comprise a content item (object) (Frost Paragraphs [0028 – 0029])), counting first specified message objects not read by a first user as the number of unread specified message objects for the first user (channel metrics 230 may include … a user reference metric which indicates the number of unread messages in the channel that reference the user (Frost Paragraph [0061])) when first specified message objects specifying the first user are additionally received (thread metrics provided and updated on the CIELM (Frost Paragraph [0064])), counting first specified message objects not read by a second user among the first specified message objects as the number of unread unspecified message objects for the second user (channel metrics 230 may include … a user reference metric which indicates the number of unread messages in the channel that reference the user (Frost Paragraph [0061]) message metric 324 may comprise a user reference metric that indicates the number of unread messages in the channel that reference the user … The criteria may be defined in the user profile 191 of the user (Frost Paragraph [0061])), decreasing the number of unread specified message objects for the first user by one when any one of the first specified message objects is read by the first user (unread count metric 322 may indicate the number of unread messages in the message sequence (Frost Paragraph [0063]) thread metrics provided and updated on the CIELM (Frost Paragraph [0064])), counting the number of unread message objects for the second user by one when any one of the first specified message objects is read by the second user (unread count metric 322 may indicate the number of unread messages in the message sequence (Frost Paragraph [0063]) thread metrics provided and updated on the CIELM (Frost Paragraph [0064])), and determining whether the user reads the message objects of the message thread individually according to a reaction of the user or integratedly according to dialog participation of the user (message metadata 181 may comprise any suitable information pertaining to a message … access metrics (e.g., read count) (Frost Paragraph [0028]) automatically creating channel records 150 in response to creation, registration, and/or user interaction with respective resource objects 111 (Frost Paragraph [0072])).
Frost is analogous to the claimed invention as Frost is directed to managing threads as separate conversations in an online collaboration and communication system (Frost Paragraphs [0003] and [0014]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Frost related to counting specified and unspecified messages differently based upon the user accessing the system and apply them to the teachings of U.S. Patent No. 11,265,278 for the purpose of directing user attention to messages that mention a user (Frost Paragraph [0064]). One would be motivated as such as this directs user attention to messages which may be directly relevant (Frost Paragraph [0026]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 is rejected under 35 U.S.C. §112(b) as failing to particularly point out and distinctly claim the subject matter which an inventor or a joint inventor regards as the invention.
Claim 5 recites, “the apparatus of claim 3, wherein the processor counts the number of unread message objects for the second user by one when any one of the first specified message objects is read by the second user.” Claim 5 recites the counting the number of messages “by one”. However, the act of “counting” something by one is indefinite and lacks clarity. The limitation may be interpreted both as reducing the count by one or increasing the count by one. Furthermore, claim 5 appears to be updating this count in response to a “first specified message object” being read. However, based upon the context of the claimed invention, “specified message objects” are already read, and “unread specified message objects” are the message objects which are unread. Claim 5 is generally confusing and indefinite due to these deficiencies.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 17 is rejected under 35 U.S.C. §101 as being directed to nonpatentable subject matter.
Claim 17 is directed to “A recording medium recording with a computer program product that implements a method…”
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow. 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, such as “The present disclosure can be embodied as computer readable code on a computer readable recording medium, and the computer readable recording medium includes all types of recording devices in which data can be read by a computer system. Examples of the computer readable recording medium may include a read only memory (ROM), a random access memory (RAM), a compact disk read only memory (CD-ROM), a magnetic tape, a floppy disk, an optical data storage, or the like. In addition, the computer readable recording medium may be distributed in computer systems connected to each other via a network, such that the computer readable codes may be stored in a distributed scheme and executed.” (Page 9 of original filed Specification). Based upon the Specification, one of ordinary skill in the art will readily interpret the recording medium of claim 17 as broadly as allowed, which includes signals per se as they are not explicitly excluded. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory'  to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "nonhuman" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. 8erkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 6 and 14 – 17 are rejected under 35 U.S.C. §102(a)(1) as being unpatentable over Frost et al. (US 2018/0278563 A1), hereinafter “Frost”. 
Regarding claim 1, Frost teaches an apparatus of processing a dialog based message object (Frost Paragraph [0003]), the apparatus comprising a memory and a processor electrically connected to the memory (Frost Paragraph [0009]), wherein the processor is configured to: 
create a dialog joined by at least one user (MCS 120 … manage a nested thread model for online collaboration and/or communication (Frost Paragraph [0014]) contents of a channel (thread) include a message sequence comprising one or more messages … author of the message (Frost Paragraphs [0019] and [0028]));
provide the dialog with a message thread that contains, in time series, an existing message object created by the at least one user (contents of a channel (thread) include a message sequence comprising one or more messages … an ordered sequence of messages … ordering criteria may be submission time (Frost Paragraphs [0019] and [0026]) messages may comprise a content item (object) (Frost Paragraphs [0028 – 0029])); 
receive an unspecified message object or a specified message object from one of the at least one user and additionally insert the unspecified message or the specified message into the message thread (message sequence record 170 includes metadata 171 and message references 172 and 174 (Frost Paragraph [0026]) … message metadata 181 may further comprise index data 183 … include… a) users referenced by the message (Frost Paragraph [0031]) Note: a message submitted and inserted into the thread therefore references (“specifies) another user.); 
count a number of unread unspecified message objects (channel metrics 320 may include … number of messages that satisfy a particular criteria (Frost Paragraph [0061]) “excluding the one message of thread 231 that satisfies the criterion (Frost Paragraph [0064]) Note: Frost effectively teaches the criterion being “messages that reference the user” in Paragraph [0061], and subsequently teaches excluding specific messages that satisfy such a criterion. One of ordinary skill in the art will understand that excluding messages that satisfy this one particular criterion effectively teaches counting the number of messages that do not reference the user.) and a number of unread specified message objects for each of the at least one user based on whether the user reads the message objects of the message thread (channel metrics 230 may include … a user reference metric which indicates the number of unread messages in the channel that reference the user (Frost Paragraph [0061])); and 
provide a corresponding user with the number of the unread unspecified message objects and the number of the unread specified message objects when an access of the at least one user to the dialog is detected (channel metrics 320 … include … unread count metric 322 (Frost Paragraph [0061] and Fig. 3A) Fig. 3A depicts embodiment of an channel interface element (CIELM) (Frost Paragraph [0059]) thread metrics provided and updated on the CIELM (Frost Paragraph [0064])), 
wherein the specified message object is counted as the specified message object for a specified user and is counted as the unspecified message object for a user other than the specified user among the at least one user (message metric 324 may comprise a user reference metric that indicates the number of unread messages in the channel that reference the user … The criteria may be defined in the user profile 191 of the user (Frost Paragraph [0061]) Examiner’s Emphasis, note: “the user” is the user accessing the CIELM (Frost Paragraph [0058])).  

Regarding claim 2, Frost teaches the apparatus of claim 1, wherein the processor counts first specified message objects not read by a first user as the number of unread specified message objects for the first user (channel metrics 230 may include … a user reference metric which indicates the number of unread messages in the channel that reference the user (Frost Paragraph [0061])) when first specified message objects specifying the first user are additionally received (thread metrics provided and updated on the CIELM (Frost Paragraph [0064])).  

Regarding claim 3, Frost teaches the apparatus of claim 2, wherein the processor counts first specified message objects not read by a second user among the first specified message objects as the number of unread unspecified message objects for the second user (channel metrics 230 may include … a user reference metric which indicates the number of unread messages in the channel that reference the user (Frost Paragraph [0061]) message metric 324 may comprise a user reference metric that indicates the number of unread messages in the channel that reference the user … The criteria may be defined in the user profile 191 of the user (Frost Paragraph [0061])).  

Regarding claim 4, Frost teaches the apparatus of claim 2, wherein the processor decreases the number of unread specified message objects for the first user by one when any one of the first specified message objects is read by the first user (unread count metric 322 may indicate the number of unread messages in the message sequence (Frost Paragraph [0063]) thread metrics provided and updated on the CIELM (Frost Paragraph [0064])).  

Regarding claim 5, Frost teaches the apparatus of claim 3, wherein the processor counts the number of unread message objects for the second user by one when any one of the first specified message objects is read by the second user (unread count metric 322 may indicate the number of unread messages in the message sequence (Frost Paragraph [0063]) thread metrics provided and updated on the CIELM (Frost Paragraph [0064])).  

Regarding claim 6, Frost teaches the apparatus of claim 1, wherein the processor determines whether the user reads the message objects of the message thread individually according to a reaction of the user or integratedly according to dialog participation of the user (message metadata 181 may comprise any suitable information pertaining to a message … access metrics (e.g., read count) (Frost Paragraph [0028]) automatically creating channel records 150 in response to creation, registration, and/or user interaction with respective resource objects 111 (Frost Paragraph [0072])).  

Regarding claim 14, Frost teaches the apparatus of claim 1, wherein the processor provides the corresponding specified user with the number of unread specified message objects and the number of unread unspecified message objects for the message object in the message thread as a badge of the dialog (channel metrics 320 … include … unread count metric 322 (Frost Paragraph [0061] and Fig. 3A) Fig. 3A depicts embodiment of an channel interface element (CIELM) (Frost Paragraph [0059]) thread metrics provided and updated on the CIELM (Frost Paragraph [0064])).  

Regarding claim 15, Frost teaches the apparatus of claim 1, wherein the processor detects a connection of the specified user, and provides a specified user connection event to a specified message processor when the number of unread specified message objects is one or more to inform the dialog of the existence of the unread specified message object (channel metrics 320 … include … unread count metric 322 (Frost Paragraph [0061] and Fig. 3A) Fig. 3A depicts embodiment of an channel interface element (CIELM) (Frost Paragraph [0059]) thread metrics provided and updated on the CIELM (Frost Paragraph [0064])).  

Regarding claim 16, Frost teaches a method of processing a dialog based message object performed by an apparatus of processing a dialog based message object, the apparatus having a memory and a processor electrically connected to the memory, the method comprising: 
creating a dialog joined by at least one user (MCS 120 … manage a nested thread model for online collaboration and/or communication (Frost Paragraph [0014]) contents of a channel (thread) include a message sequence comprising one or more messages … author of the message (Frost Paragraphs [0019] and [0028]));
providing the dialog with a message thread that contains, in time series, an existing message object created by the at least one user (contents of a channel (thread) include a message sequence comprising one or more messages … an ordered sequence of messages … ordering criteria may be submission time (Frost Paragraphs [0019] and [0026]) messages may comprise a content item (object) (Frost Paragraphs [0028 – 0029])); 
receiving an unspecified message object or a specified message object from one of the at least one user and additionally insert the unspecified message or the specified message into the message thread (message sequence record 170 includes metadata 171 and message references 172 and 174 (Frost Paragraph [0026]) … message metadata 181 may further comprise index data 183 … include… a) users referenced by the message (Frost Paragraph [0031]) Note: a message submitted and inserted into the thread therefore references (“specifies) another user.); 
counting a number of unread unspecified message objects (channel metrics 320 may include … number of messages that satisfy a particular criteria (Frost Paragraph [0061]) “excluding the one message of thread 231 that satisfies the criterion (Frost Paragraph [0064]) Note: Frost effectively teaches the criterion being “messages that reference the user” in Paragraph [0061], and subsequently teaches excluding specific messages that satisfy such a criterion. One of ordinary skill in the art will understand that excluding messages that satisfy this one particular criterion effectively teaches counting the number of messages that do not reference the user.) and a number of unread specified message objects for each of the at least one user based on whether the user reads the message objects of the message thread (channel metrics 230 may include … a user reference metric which indicates the number of unread messages in the channel that reference the user (Frost Paragraph [0061])); and 
providing a corresponding user with the number of the unread unspecified message objects and the number of the unread specified message objects when an access of the at least one user to the dialog is detected (channel metrics 320 … include … unread count metric 322 (Frost Paragraph [0061] and Fig. 3A) Fig. 3A depicts embodiment of an channel interface element (CIELM) (Frost Paragraph [0059]) thread metrics provided and updated on the CIELM (Frost Paragraph [0064])), 
wherein the specified message object is counted as the specified message object for a specified user and is counted as the unspecified message object for a user other than the specified user among the at least one user (message metric 324 may comprise a user reference metric that indicates the number of unread messages in the channel that reference the user … The criteria may be defined in the user profile 191 of the user (Frost Paragraph [0061]) Examiner’s Emphasis, note: “the user” is the user accessing the CIELM (Frost Paragraph [0058])).  

Regarding claim 17, Frost teaches a recording medium recording with a computer program that implements a method of processing a dialog based message object, the method comprising: 
creating a dialog joined by at least one user (MCS 120 … manage a nested thread model for online collaboration and/or communication (Frost Paragraph [0014]) contents of a channel (thread) include a message sequence comprising one or more messages … author of the message (Frost Paragraphs [0019] and [0028]));
providing the dialog with a message thread that contains, in time series, an existing message object created by the at least one user (contents of a channel (thread) include a message sequence comprising one or more messages … an ordered sequence of messages … ordering criteria may be submission time (Frost Paragraphs [0019] and [0026]) messages may comprise a content item (object) (Frost Paragraphs [0028 – 0029])); 
receiving an unspecified message object or a specified message object from one of the at least one user and additionally insert the unspecified message or the specified message into the message thread (message sequence record 170 includes metadata 171 and message references 172 and 174 (Frost Paragraph [0026]) … message metadata 181 may further comprise index data 183 … include… a) users referenced by the message (Frost Paragraph [0031]) Note: a message submitted and inserted into the thread therefore references (“specifies) another user.); 
counting a number of unread unspecified message objects (channel metrics 320 may include … number of messages that satisfy a particular criteria (Frost Paragraph [0061]) “excluding the one message of thread 231 that satisfies the criterion (Frost Paragraph [0064]) Note: Frost effectively teaches the criterion being “messages that reference the user” in Paragraph [0061], and subsequently teaches excluding specific messages that satisfy such a criterion. One of ordinary skill in the art will understand that excluding messages that satisfy this one particular criterion effectively teaches counting the number of messages that do not reference the user.) and a number of unread specified message objects for each of the at least one user based on whether the user reads the message objects of the message thread (channel metrics 230 may include … a user reference metric which indicates the number of unread messages in the channel that reference the user (Frost Paragraph [0061])); and 
providing a corresponding user with the number of the unread unspecified message objects and the number of the unread specified message objects when an access of the at least one user to the dialog is detected (channel metrics 320 … include … unread count metric 322 (Frost Paragraph [0061] and Fig. 3A) Fig. 3A depicts embodiment of an channel interface element (CIELM) (Frost Paragraph [0059]) thread metrics provided and updated on the CIELM (Frost Paragraph [0064])), 
wherein the specified message object is counted as the specified message object for a specified user and is counted as the unspecified message object for a user other than the specified user among the at least one user (message metric 324 may comprise a user reference metric that indicates the number of unread messages in the channel that reference the user … The criteria may be defined in the user profile 191 of the user (Frost Paragraph [0061]) Examiner’s Emphasis, note: “the user” is the user accessing the CIELM (Frost Paragraph [0058])).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7 – 13 are rejected under 35 U.S.C. §103 as being unpatentable over Frost in view of Mertvetsov et al. (US 2019/0014070 A1), hereinafter “Mertvetsov”.
Regarding claim 7, where Frost teaches the apparatus of claim 1, wherein the processor detects whether to correspond to a task object  (analytic objects 117 configured to analyze, visualize, and/or otherwise process resource objects 111 (Frost Paragraph [0013])), Frost fails to teach a task object (1) that includes a task creator, a task handler, a task content, and a task state as an independent message object used for task processing within the dialog and (2) updates the task state by the task creator or the task handler. 
However, in analogous art, Mertvetsov teaches a task object (1) that includes a task creator (user that assigns tasks), a task handler (coworker that is assigned a task), a task content (identified request (e.g., “finish that report by next Friday”)), and a task state (tracking tasks completion/incompletion) as an independent message object used for task processing within the dialog (users may assign tasks to co-workers and track the completion of a task using a task assistant operating via communication and a message interface that sends and receives social media messages (Mertvetsov Paragraphs [0014 – 0015])) and (2) updates the task state by the task creator or the task handler (analyzing additional correspondence to indicate that the request has been satisfied or the task completed (Mertvetsov Paragraph [0015])).
It would have been obvious to one with ordinary skill in the art before the effective filing date to take the teachings of Mertvetsov related to tracking tasks within a correspondence and apply them to the teachings of Frost for the purpose of keeping track of tasks that a user assigned for other coworkers (Mertvetsov Paragraph [0014]). One would be motivated as such as this creates easier productivity management (Mertvetsov Paragraph [0014]).

Regarding claim 8, Frost and Mertvetsov teach the apparatus of claim 7, wherein the processor updates the task state according to a predefined task processing flow through a specified message processor that is performed by the task creator or the task handler or performed according to a specific event, and changes the corresponding specified user according to the updated task state (collaboration engine 127 may create a channel record 150 … Creating the channel record 150 may comprise a) specifying POI data 152 indicating that the channel pertains to the new data set, b) anchoring the channel record 150 to the data set (e.g., to the data object(s) 113 comprising the data set), and c) defining and/or inheriting access data 156 from the referenced data object(s) (Frost Paragraph [0035]) analyzing additional correspondence, by the task assistant (TA) to indicate that the request has been satisfied or the task completed (Mertvetsov Paragraph [0015]) identifying new data in a correspondence message and changing the existing values of the given task (Mertvetsov Paragraph [0125]) wherein an existing value is the user assigned the task (Mertvetsov Paragraph [0049] and [0055]) inherits motivation to combine from respective parent claims.).  

Regarding claim 9, Frost and Mertvetsov teach the apparatus of claim 8, wherein the processor requests the task creator to evaluate the task content as the specified message object and records the task evaluation in the task object when the task handler receives a task completion as the task state (TA monitors additional correspondence to determine when a task has been satisfied, and may further receive data from other resources to determine the task has been completed (Mertvetsov Paragraph [0127]) adding a task to the senders (e.g., “Alex’s”) To-Do list when the task status is indicated as not complete (Mertvetsov Paragraph [0096]) inherits motivation to combine from respective parent claims.).  

Regarding claim 10, Frost and Mertvetsov teach the apparatus of claim 9, wherein the processor creates a task deadline event as the specific event according to a task deadline in the task object to remind the task handler of the task content as the specified message object through the specified message processor  (extracted information from the message may include a task due date (Mertvetsov Paragraph [0026]) wherein a user assigned to the task may be reminded to complete the task before the due date (Mertvetsov Paragraph [0096]) inherits motivation to combine from respective parent claims.).  

Regarding claim 11, Frost and Mertvetsov teach the apparatus of claim 10, wherein the processor continuously provides the task handler with the task content as a push notification regardless of a connection of the dialog by the task handler when the task deadline passes (after a deadline passes, creating a new task with a due date of immediately which is sent to the originator’s email (Mertvetsov Paragraph [0099]) inherits motivation to combine from respective parent claims.).  

Regarding claim 12, Frost and Mertvetsov teach the apparatus of claim 7, wherein the processor adds the task object to the message thread as the specified message object (adding messages to a message sequence of the channel based upon submission time (Frost Paragraph [0026]) including notes in a conversation that are associated with the task (Mertvetsov Paragraph [0108]) inherits motivation to combine from respective parent claims.).  

Regarding claim 13, Frost and Mertvetsov teach the apparatus of claim 12, wherein the processor extracts the task object from the message thread according to the request of the task handler and provides the extracted task object to the dialog (adding messages to a message sequence of the channel based upon submission time (Frost Paragraph [0026]) TA extracts the task information includes the task content from a message received by the sender (Mertvetsov Paragraph [0026]) inherits motivation to combine from respective parent claims.).  

Conclusion
The following prior art was found pertinent to Applicant’s claimed invention but was not used in making the rejections presented herein.
Zhang et al. (US 2018/0331996 A1) teaches displaying a list of communication messages and determining a status of whether the messages were read or unread.
Crowe et al. (US 2019/0245821 A1) teaches associating thread labels with selected messages in a dialogue system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2454        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454